DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 8, shown in Fig. 8 in the reply filed on 10/06/2022 is acknowledged. Claims 1-16 are pending.
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that independent claim 9 previously recites that the second bone engaging portion includes a ratchet mechanism that is adjustable for selecting the preselected spacing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 8,926,664 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims of the application and the claims of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 7 and 11 of the patent is in effect a “species” of the “generic” invention of claims 1-6, 8-14 and 16 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by claims 7 and 11 of the patent, they are not patentably distinct from 7 and 11 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Null et al. (U.S. 2004/0030388 A1).
Concerning claim 1, Null et al. disclose a vertebral implant, comprising: a first bone engaging portion (see Fig. 8, element 815) having spaced tines (820) and at least one opening (840 and see par. 0067) for receiving a variable angle screw configured for securing to a first cut portion of a vertebra; a second bone engaging portion (825) having at least one opening (840 and see par. 0067) for receiving a variable angle screw configured for securing to a second cut portion of the vertebra; and a connecting member (810) configured for maintaining the first and second bone engaging portions at a preselected spacing from each other.
Concerning claim 2, wherein the implant is a laminoplasty implant (see Figs. 4-7 and 20).
Concerning claim 3, wherein the bone engaging portion is capable of engaging a lateral mass or a portion of a lamina of the vertebra, and the second bone engaging portion is capable of engaging a portion of the lamina (see Figs. 4-7 and 20).
Concerning claim 4, wherein the first bone engaging portion is in fixed association with the connecting member (see Fig. 8).
Concerning claim 5, wherein the first and second bone engaging portions are secured to the first and second cut portions, respectively (see Fig. 20).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Null et al. (U.S. 2004/0030388 A1) in view of Seldin (U.S. 5,672,177).
Concerning claims 6, 8 and 9, Null et al. disclose a vertebral implant, comprising: a first bone engaging portion (see Fig. 8, element 815) having spaced tines (820) and at least one opening (840 and par. 0067) for receiving a variable angle screw configured for securing to a first cut portion of a vertebra; a second bone engaging portion (825) having at least one opening (840) for receiving a variable angle screw configured for securing to a second cut portion of the vertebra; and a connecting member (810) configured for maintaining the first and second bone engaging portions at a preselected spacing from each other. 
Concerning claim 10, wherein the implant is a laminoplasty implant (see Figs. 4-7 and 20).
Concerning claim 11, wherein the bone engaging portion is capable of engaging a lateral mass or a portion of a lamina of the vertebra, and the second bone engaging portion is capable of engaging a portion of the lamina (see Figs. 4-7 and 20).
Concerning claim 12, wherein the first bone engaging portion (815) is in fixed association with the connecting member (810). 
Concerning claim 13, wherein the first and second bone engaging portions are secured to the first and second cut portions, respectively (see Fig. 20).
However, Null et al. do not explicitly disclose that the second bone engaging portion includes a ratchet mechanism that is adjustable for selecting the preselected spacing wherein the connecting member comprises a central longitudinal axis extending along its length and the connecting member is slidable with respect to the second bone engaging portion along the longitudinal axis and the connecting member is substantially constrained from movement with respect to the second bone engaging portion in all other directions.
Seldin teaches an orthopedic implant comprising a first bone engaging portion (see Fig. 1A) and a second bone engaging portion (see Fig. 2A) including a ratchet mechanism that is adjustable for selecting a preselected spacing and a connecting member (see Fig. 2A, element 32) comprising a central longitudinal axis extending along its length wherein the connecting member is slidable with respect to the second bone engaging portion along the longitudinal axis and the connecting member is substantially constrained from movement with respect to the second bone engaging portion in all other directions in the same field of endeavor for the purpose of distracting bone. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the central portion of Null’s implant to be formed from two separate components that are adjustable via a ratchet mechanism since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the adjustable nature of the device allows for implant fit on various patients – both large and small. The concept of modifying implant size to accommodate various patients is well known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773